UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08394 Templeton Dragon Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 9/30/13 Item 1. Schedule of Investments. Templeton Dragon Fund, Inc. Statement of Investments, September 30, 2013 (unaudited) Country Shares Value Common Stocks 98.1% Air Freight & Logistics 0.2% Sinotrans Ltd., H China 5,999,000 $ 1,577,880 Auto Components 2.2% Cheng Shin Rubber Industry Co. Ltd. Taiwan 8,851,439 23,172,717 Automobiles 6.6% Chongqing Changan Automobile Co. Ltd., B China 3,540,804 5,405,285 Dongfeng Motor Group Co. Ltd., H China 14,578,000 22,216,744 Great Wall Motor Co. Ltd., H China 5,180,345 28,019,195 Guangzhou Automobile Group Co. Ltd., H China 3,657,584 3,966,024 a Jiangling Motors Corp. Ltd., B China 3,985,917 11,074,918 70,682,166 Beverages 0.3% Yantai Changyu Pioneer Wine Co. Ltd., B China 825,075 2,815,868 Commercial Banks 8.9% Bank of China Ltd., H China 51,200,600 23,303,157 BOC Hong Kong (Holdings) Ltd. Hong Kong 5,202,500 16,702,306 China Construction Bank Corp., H China 47,622,272 36,717,770 Industrial and Commercial Bank of China Ltd., H China 25,873,155 18,047,275 94,770,508 Commercial Services & Supplies 0.0% † b,c Integrated Waste Solutions Group Holdings Ltd. China 5,424,078 95,111 Computers & Peripherals 2.5% Advantech Co. Ltd. Taiwan 1,533,990 8,587,024 Asustek Computer Inc. Taiwan 1,290,103 10,276,315 Simplo Technology Co. Ltd. Taiwan 1,600,214 7,766,978 26,630,317 Construction Materials 2.0% Anhui Conch Cement Co. Ltd., H China 3,355,500 10,750,994 Asia Cement China Holdings Corp. China 8,734,229 4,144,168 China National Building Material Co. Ltd. China 7,082,000 6,802,636 21,697,798 Distributors 1.4% Dah Chong Hong Holdings Ltd. China 18,886,520 15,365,486 Diversified Telecommunication Services 0.9% China Telecom Corp. Ltd., H China 7,406,000 3,685,836 China Unicom (Hong Kong) Ltd. China 3,912,752 6,124,435 9,810,271 Electric Utilities 3.3% Cheung Kong Infrastructure Holdings Ltd. Hong Kong 5,139,000 35,647,239 Electrical Equipment 0.2% Dongfang Electric Corp. Ltd., H China 1,140,000 1,660,918 Food & Staples Retailing 18.4% d Beijing Jingkelong Co. Ltd., H China 9,920,429 2,980,241 China Resources Enterprise Ltd. China 5,818,000 18,528,304 Dairy Farm International Holdings Ltd. Hong Kong 17,386,078 175,773,248 197,281,793 Food Products 1.6% China Foods Ltd. China 14,638,000 5,265,637 Shenguan Holdings Group Ltd. China 9,294,000 3,942,426 Uni-President China Holdings Ltd. China 4,888,000 4,903,157 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Dragon Fund, Inc. Statement of Investments, September 30, 2013 (unaudited) (continued) Uni-President Enterprises Corp. Taiwan 1,729,012 3,222,343 17,333,563 Gas Utilities 0.8% ENN Energy Holdings Ltd. China 1,466,700 8,188,308 Hotels, Restaurants & Leisure 0.6% SJM Holdings Ltd. Hong Kong 2,191,000 6,158,343 Industrial Conglomerates 3.1% Hopewell Holdings Ltd. Hong Kong 5,540,500 18,430,353 Shanghai Industrial Holdings Ltd. China 4,406,000 14,599,656 33,030,009 Insurance 0.7% AIA Group Ltd. Hong Kong 1,696,200 7,971,491 Internet Software & Services 0.8% b Sohu.com Inc. China 113,800 8,970,854 IT Services 0.6% Travelsky Technology Ltd., H China 8,444,559 6,794,016 Leisure Equipment & Products 0.1% Yorkey Optical International Cayman Ltd. China 11,491,000 1,022,285 Machinery 0.7% e Zoomlion Heavy Industry Science and Technology Development Co. Ltd., H China 9,165,020 7,940,863 Marine 0.5% b China Shipping Development Co. Ltd., H China 3,862,000 2,036,576 Sinotrans Shipping Ltd. China 9,364,500 2,946,045 4,982,621 Metals & Mining 0.7% b,e Angang Steel Co. Ltd., H China 1,014,000 604,011 Jiangxi Copper Co. Ltd., H China 3,306,840 6,497,752 7,101,763 Multiline Retail 0.1% Springland International Holdings Ltd. China 2,297,000 1,243,871 Oil, Gas & Consumable Fuels 24.7% China Coal Energy Co. Ltd., H China 4,662,000 2,801,065 China Petroleum and Chemical Corp., H China 121,205,000 94,858,057 China Shenhua Energy Co. Ltd., H China 7,424,000 22,637,794 CNOOC Ltd. China 38,862,000 79,067,343 Inner Mongolia Yitai Coal Co. Ltd., B China 585,800 1,171,600 PetroChina Co. Ltd., H China 50,147,500 55,216,918 Yanzhou Coal Mining Co. Ltd., H China 8,194,000 8,187,714 263,940,491 Paper & Forest Products 1.4% Nine Dragons Paper Holdings Ltd. China 20,494,901 14,480,761 Pharmaceuticals 0.6% Tong Ren Tang Technologies Co. Ltd., H China 2,013,000 6,462,613 Real Estate Management & Development 2.0% Agile Property Holdings Ltd. China 3,426,000 3,781,169 Cheung Kong (Holdings) Ltd. Hong Kong 539,000 8,186,515 Soho China Ltd. China 10,892,000 9,366,956 21,334,640 Semiconductors & Semiconductor Equipment 6.0% MediaTek Inc. Taiwan 825,648 10,207,148 Realtek Semiconductor Corp. Taiwan 602,259 1,470,763 Templeton Dragon Fund, Inc. Statement of Investments, September 30, 2013 (unaudited) (continued) Taiwan Semiconductor Manufacturing Co. Ltd. Taiwan 15,560,136 52,893,410 64,571,321 Textiles, Apparel & Luxury Goods 0.5% Anta Sports Products Ltd. China 4,350,000 5,574,946 Transportation Infrastructure 1.0% COSCO Pacific Ltd. China 7,189,472 11,067,928 Wireless Telecommunication Services 4.7% China Mobile Ltd. China 4,509,500 50,438,584 Total Common Stocks (Cost $437,709,252) 1,049,817,343 Short Term Investments 1.9% Money Market Funds (Cost $15,863,159) 1.5% b,f Institutional Fiduciary Trust Money Market Portfolio United States 15,863,159 15,863,159 Investments from Cash Collateral Received for Loaned Securities (Cost $4,413,747) 0.4% Money Market Funds 0.4% g BNY Mellon Overnight Government Fund, 0.032% United States 4,413,747 4,413,747 Total Investments (Cost $457,986,158) 100.0% 1,070,094,249 Other Assets, less Liabilities 0.0% † 467,295 Net Assets 100.0% $ 1,070,561,544 † Rounds to less than 0.1% of net assets. a A portion or all of the security purchased on a delayed delivery basis. b Non-income producing. c Security has been deemed illiquid because it may not be able to be sold within seven days. d See Note 4 regarding holdings of 5% voting securities. e A portion or all of the security is on loan at September 30, 2013. f The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. g The rate shown is the annualized seven-day yield at period end. Templeton Dragon Fund, Inc. Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Dragon Fund, Inc. (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as a closed-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Directors (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds and non-registered money market funds are valued at the closing net asset value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. In addition, certain foreign markets may be open on days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At September 30, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the nine months ended September 30, 2013, were as shown below. Number of Number of Shares Shares Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Capital Name of Issuer of Period Additions Reductions Period Period Income Gain (Loss) Non-Controlled Affiliates Beijing Jingkelong Co. Ltd., H Total Affiliated Securities (Value is 0.28% of Net Assets) - $ $ - $ - 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy:  Level 1  quoted prices in active markets for identical financial instruments  Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.)  Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The inputs or methodology used for valuing financial instruments are not an indication of the risk associated with investing in those financial instruments. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of September 30, 2013, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Commercial Services & Supplies $ - $ - $ $ All other equity Investment b - - Short Term Investments - Total Investments in Securities $ a Includes common stocks. b For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief
